ORDER
This matter came before the Supreme Court on an order issued to both parties to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case, in a law suit arising out of a business venture between the parties, the plaintiff had appealed from a Superior Court order granting defendants motion for a directed verdict.
After reviewing the memoranda submitted by the parties and after hearing counsel in oral argument, it is the conclusion of this court that cause has not been shown. When considering a directed verdict, the trial justice must view the evidence and inferences to be drawn therefrom in the light most favorable to the nonmoving party. Therefore, the plaintiffs allegations of assault and of being excluded from the business premises raises questions of material fact that must be resolved by a factfin-der.
For these reasons the plaintiff’s appeal is sustained, the judgment appealed from is vacated and the papers of the case are remanded to the Superior Court for further proceedings.